     Case 2:19-cv-01394-GMN-VCF Document 84 Filed 07/23/20 Page 1 of 2




 1
     BENJAMIN CLOWARD, ESQ.
 2   Nevada Bar No. 11087
     SAMANTHA A. MARTIN, ESQ.
 3   Nevada Bar No. 12998
     RICHARD HARRIS LAW FIRM
 5
     801 South Fourth Street
 6   Las Vegas, Nevada 89101
     Telephone: (702) 444-4444
 7   Fax: (702) 444-4455
 8
     E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
 9
                                  UNITED STATE DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12   ROBERT ANSARA, as Special                    )   CASE NO.: 2:19-CV-01394-GMN-VCF
     Administrator of the estate of D.B., born    )
13   December 18, 2015 and died August 15,        )   STIPULATION AND ORDER FOR
     2017 and GABRIELLE BRANON-                   )   EXENSION TO RESPOND TO
14
     CHESLEY, individually, as the Natural        )   DEFENDANT CLARK COUNTY,
15   Mother of D.B., DAVID BANKS,                 )   GLORIA MALDONADO, AND
     individually and as the Natural Father of    )   AUDRA GUITIERREZ’S
16   D.B.,                                        )   MOTION TO DISMISS PLAINTIFFS’
                                                  )   SECOND AMENDED COMPLAINT
17                  Plaintiffs,                   )   [ECF #64]
18                                                )
     v.                                           )
19                                                )
     GLORIA MALDONADO, et. al.
                                                  )
20
                  Defendants.                     )
21   ___________________________________          )

22
       STIPULATION AND ORDER FOR EXENSION TO RESPOND TO DEFENDANT
23
     CLARK COUNTY, GLORIA MALDONADO, AND AUDRA GUITIERREZ’S MOTION
24           TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

25          IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
26
     counsel of record, that the deadline for Plaintiffs ROBERT ANSARA, as Special Administrator
27
     of the estate of D.B., GABRIELLE BRANON-CHESLEY, individually, as the Natural Mother
28



                                                 1
     Case 2:19-cv-01394-GMN-VCF Document 84 Filed 07/23/20 Page 2 of 2



     of D.B., DAVID BANKS, individually and as the Natural Father of D.B. to file their Opposition
 1

 2   to Defendants Clark County, Gloria Maldonado, and Audra Gutierrez’s Motion To Dismiss

 3   Plaintiffs’ Second Amended Complaint (ECF #64) be extended from July 23, 2020 to August 31,
 5
     2020.
 6
      Date:_July 22, 2020                          Date:__July 22, 2020_____________________
 7    RICHARD HARRIS LAW FIRM                      OLSON CANNON GORMLEY &
 8
                                                   STOBERSKI
      /s/ Samantha Martin, Esq.                    /s/ Felicia Galati, Esq.
 9    _____________________________                ____________________________
      SAMANTHA A. MARTIN, ESQ.                     Felicia Galati, Esq.
10    Nevada Bar No. 12998                         Nevada Bar No. 7341
11
      801 South Fourth Street                      9950 West Cheyenne Avenue
      Las Vegas, Nevada 89101                      Las Vegas, NV 89129
12    Attorneys for Plaintiffs                     Attorneys for Defendants
      Leslie Ortega and Faith Hubbard              Clark County, Gloria Maldonado, and
13
                                                   Audra Guitierrez
14

15

16
                                               ORDER
17

18           IT IS SO ORDERED.
19
                        23 day of July, 2020.
             DATED this ____
20

21

22                                              ____________________________
                                                Gloria M. Navarro, District Judge
23                                              UNITED STATES DISTRICT COURT
24

25

26

27

28



                                                  2
